HOLDAWAY, Chief Judge,
concurring in the result:
I agree that the specifications in question did not state an offense. I disassociate myself from that part of the opinion that implies that the specification would have been sufficient had the trainee-cadre relationship been pleaded. In my view that is not enough. In United States v. Calderon, 24 C.M.R. 338, a board of review did find that a loan solicited by one of the cadre from a trainee was directly prejudicial to discipline and hence violative of Article 134. In a later case, United States v. Light, 36 C.M.R. 579, a board of review determined that loans to a battalion sergeant major (SGM) from his enlisted men (EM) were not violations of Article 134 in absence of coercion or some other fact showing misuse of authority. Calderon was distinguished, apparently, on the basis that the relationship of cadre-trainee would per se preclude such transactions but that the SGM-EM relationship would not. That slices the salami too thin.
A loan as distinguished, say, from absenting oneself without leave or selling drugs is a presumptively legal act. It seems to me that it can be made illegal under Article 134 only if the circumstances surrounding the loan are such as to be, per se, prejudicial to discipline, e.g., misuse of authority to coerce a loan. I just do not see how the cadre-trainee relationship by itself is enough to show prejudice to good order and discipline. This does not mean that such conduct cannot be regulated. Loans between trainee and cadre or, for that matter, NCO and EM may be thought undesirable and certainly, if permitted, may create the potential of coercion, intimidation, or hope for favorable treatment. Regulations forbidding such activity are reasonable. If such regulations are promulgated NCO’s are then on ¡notice that such activity is criminal. It is not reasonable, however, to brand an otherwise lawful, indeed innocent, act as criminal because there is merely a potential for abuse. I would specifically overrule United States v. Calderon, 24 C.M.R. 338, and apply the rule in United States v. Light, 36 C.M.R. 579, to all instances of financial transactions between superior and subordinate that are charged under Article 134, UCMJ.